                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAZZ PHARMACEUTICALS, INC.,                       :      CIVIL ACTION
                                                  :
               v.                                 :
                                                  :
SYNCHRONY GROUP, LLC, et al.                      :      NO. 18-602


                                          ORDER

       AND NOW, this 23rd day of May, 2019, upon consideration of Non-Party Harmony’s

Motion for a Protective Order (Document No, 46), Plaintiff’s Opposition thereto (Document No,

50), and for the reasons contained in the court’s Memorandum of today, it is hereby ORDERED

that Harmony’s Motion is DENIED. Any documents which Defendant produces to Plaintiff that

contain Harmony’s confidential information shall be provided in compliance with the Protective

Order entered in this case.

IT IS SO ORDERED.
                                           BY THE COURT:




                                              /s/ Carol Sandra Moore Wells
                                           CAROL SANDRA MOORE WELLS
                                           United States Magistrate Judge
